Motion by petitioner, a disbarred attorney, to this court for reinstatement. By prior order dated May 24, 1985, this court granted the petition, on condition that he presents proof of having taken and passed the professional responsibility portion of the Multi State Bar Examination.
This court is satisfied that the condition has been complied with and, therefore, the petitioner is ordered reinstated to the Bar of the State of New York and the clerk of this court is directed to restore petitioner’s name to the roll of attorneys and counselors-at-law, forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Kunzeman, JJ., concur.